Citation Nr: 0724684	
Decision Date: 08/09/07    Archive Date: 08/20/07	

DOCKET NO.  05-00 384A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia


THE ISSUE

Whether the veteran filed a timely notice of disagreement on 
the issue of entitlement to an effective date earlier than 
September 25, 1980, for a grant of service connection for 
post-traumatic stress disorder (PTSD).


WITNESS AT HEARING ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel





INTRODUCTION

The veteran had active service from May 1966 to July 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 communication from the 
VARO in Atlanta, Georgia, that informed the veteran a VA 
Form 9 received on February 5, 2004, was not a valid notice 
of disagreement to initiate an appeal for an effective date 
earlier than September 25, 1980, for an award of service 
connection for PTSD because it was not timely filed.


FINDING OF FACT

The veteran did not file a timely notice of disagreement with 
the July 5, 1984, notification of the effective date of the 
award of benefits based on service connection for PTSD with 
an effective date of September 25, 1980.


CONCLUSION OF LAW

An adequate and timely notice of disagreement regarding the 
claim for an earlier effective date for a grant of service 
connection for PTSD was not filed and the Board lacks 
jurisdiction to consider the issue.  38 U.S.C.A. §§ 7105, 
7108 (West 2002); 38 C.F.R. §§ 20.101, 20.200, 20.201, 
20.300, 20.302 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Board's authority to review an adverse determination is 
initiated upon a claimant's submission of a notice of 
disagreement (NOD) and completed by a substantive appeal 
after a statement of the case (SOC) has been furnished.  
38 U.S.C.A. § 7105(a) (West 2002).  It is well established 
judicial doctrine that any statutory tribunal must ensure 
that it has jurisdiction over each issue before adjudicating 
the merits and that, once apparent, a potential 
jurisdictional defect may be raised by the Court, tribunal or 
any party, sua sponte at any stage in the proceedings.  
Barnett v. Brown, 83 F.3d 1380, 1383 (1996).  Within the VA 
regulatory system, the Board is the sole arbiter of decisions 
concerning the adequacy of a notice of disagreement.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 20.101, 20.302 
(2006).

In general, the effective date of an evaluation and award of 
compensation based on an original claim, a claim reopened 
after final disallowance, or a claim for increase will be the 
date of receipt of a claim or the date entitlement arose, 
whichever is later.  38 U.S.C.A. § 5110(a); 38 C.F.R. 
§ 3.400.

An effective date from the date following the date of 
separation from service is authorized only if the claim is 
received within 1 year from separation from service.  
38 C.F.R. § 3.400(b) (2).  Otherwise, the effective date is 
the date of receipt of the claim or the date entitlement 
arose, whichever is later.  38 C.F.R. § 3.400(b)(2).

A claim is defined as a "formal or informal communication in 
writing requesting a determination of entitlement, or 
evidencing a belief in entitlement, to a benefit."  38 C.F.R. 
§ 3.1(p) (2006).  Any communication or action, indicating an 
intent to apply for one or more benefits under the laws 
administered by VA may be considered an informal claim.  Such 
informal claim must identify the benefit sought.  38 C.F.R. 
§ 3.155(a) (2006).

A review of the record in this case shows that the Board 
denied entitlement to service connection for a psychiatric 
disorder in September 1973.  An opinion was sought from the 
Chief Medical Director of the VA and it was his opinion that 
"the correct psychiatric diagnosis during and subsequent to 
service is passive-aggressive personality.  The veteran has 
shown transient situational anxiety on occasion, but no 
evidence is found in the record to establish the presence of 
an acquired psychiatric disorder."

However, in a May 1984 decision, additional evidence was 
considered. This  created a new factual basis showing that 
the veteran had an acquired psychiatric disorder, namely 
PTSD, that was attributable to his active service.

Accordingly, by rating decision dated June 25, 1984, service 
connection for an acquired psychiatric disability, to include 
PTSD, was granted.  A 30 percent rating was assigned, 
effective September 25, 1980, the date of receipt of the 
veteran's reopened claim.

By communication dated July 5, 1984, the veteran was informed 
of the award of service connection.  He was informed of his 
procedural and appellate rights in connection with the 
decision at that time.  He was specifically told that he 
could appeal the decision to the Board at any time within 1 
year from the date of the letter if he believed the decision 
was not in accord with the law and the facts then of record.  
He was told he could start the appeal process by filing a 
notice of disagreement.  He was further informed that he 
could do so by writing a letter to the RO stating that he 
wished to appeal.

Received in July 1984 was a communication from the veteran in 
which he essentially expressed disagreement with the 
assignment of the 30 percent disability rating.  He stated 
that "this is my notice of appeal or disagreement of 
disability awarded to me on the date of July 5, 1984.  I feel 
that the evidence within my medical record is enough to 
warrant a change in your decision; also to strengthen my 
claim."  In August 1984 he was issued a statement of the 
case with regard to a claim for an increased disability 
rating for his PTSD.  A timely substantive appeal following 
the issuance of the statement of the case was not filed.

Received in February 2004 was a VA Form 9 in which the 
veteran stated that he wanted to appeal the decision 
regarding a claim for PTSD.  He indicated that the effective 
date for the award of service connection for the PTSD "should 
be 2/26/70."  The Board recognizes that VA's statutory duty 
to assist a veteran in the development of a claim means that 
VA must liberally read all documents submitted to include all 
issues presented.  EF v. Derwinski, 1 Vet. App. 324, 326 
(1991).  However, in Brannon v. West, 12 Vet. App. 32 (1998), 
the Court observed that while the Board must interpret an 
appellant's submissions broadly, the Board is not required to 
conjure up issues that were not raised by the appellant.

As noted herein above, the communication received from the 
veteran in late July 1984 indicated that the veteran believed 
the evidence in his medical record was enough to warrant a 
change in the decision, that decision being the one that 
granted service connection, and assigned a 30 percent 
disability rating.  The Board finds no basis to construe that 
document as referring to a desire for an effective date 
earlier than the September 1980 date that was chosen.  The RO 
treated the matter as a claim for an increased rating and 
issued a statement of the case.  The veteran seemingly did 
not have any concern with that because he did not submit a 
substantive appeal or any other communication following the 
issuance of the statement of the case with regard to the 
increased rating matter.

The Board therefore finds no basis for construing the July 
1984 communication or other evidence of record in the years 
thereafter until 2004 as expressing disagreement with the 
September 25, 1980, effective date for the award of service 
connection for PTSD, with the assignment of a 30 percent 
disability rating.

The Board notes that in Deshotel v. Nicholson, 457 F.3d 1258 
(Fed. Cir. 2006), the United States Court of Appeals for the 
Federal Circuit found that where a veteran files more than 
one claim with the RO at the same time, and the RO's decision 
acts (favorably or unfavorably) on one of the claims but 
fails to specifically address the other claim, the second 
claim is deemed denied, and the appeal period begins to run.  
Thus, the proper remedy is to file a timely NOD as to the 
RO's failure to address that claim.

Applying the holding of Deshotel to this case, the Board 
finds that if the veteran believed that the September 1980 
effective date of the award of service connection for his 
PTSD was improper, his remedy was to file a direct notice of 
disagreement with that determination or to file a claim for 
clear and unmistakable error based on the assignment of the 
September 1980 effective date.  Here, no timely notice of 
disagreement of the 1984 rating decision was filed as to the 
effective date issue and the veteran has not raised the issue 
of clear and unmistakable error in the decision.  Even under 
a liberal reading of the document in 1984, the Board finds 
that there is no basis for concluding that the veteran was 
seeking entitlement to an earlier effective date for the 
award of the grant of service connection for PTSD.  
Consequently, the Board finds that the RO reasonably 
construed the document as a claim for an increased rating for 
PTSD, and not for an earlier effective date for the award of 
service connection for the PTSD.

In essence, the Board finds no communications of record which 
could be construed as a request for extension of time to file 
a notice of disagreement.  38 U.S.C.A. § 7105; 38 C.F.R. 
§ 20.302.   See also 38 C.F.R. § 3.109(b); Corry v. 
Derwinski, 3 Vet. App. 231, 235 (1992).  The Board has no 
discretion to exercise jurisdiction over any issue other than 
under those bases provided by statute or regulation.  
Rowell v. Principi, 4 Vet. App. 9 (1993).  Therefore, the 
Board must dismiss the claim for entitlement to an effective 
date earlier than September 25, 1980, for the award of 
service connection for PTSD due to the absence of an adequate 
and timely filed notice of disagreement.

Duties to Notify and Assist

The issue in this case involves a question of law based 
solely on the retroactive review of the evidence on file.  In 
this case, the law is determinative and there is no further 
evidence to be developed.  As such the provisions of the 
Veterans Claims Assistance Act of 2000 are not applicable.  
See generally, Mason v. Principi, 16 Vet. App. 129 (2002) 
(because the law and not the evidence, is dispositive of this 
claim, then the VCAA is not applicable); Livesay v. Principi, 
15 Vet. App. 165, 178 
(2001); Pierce v. Principi, 240 F.3d 1348 (Fed. Cir. 2001).  
The Board notes that basic principles of due process have 
been observed in this case.




ORDER

The appeal is dismissed.




	                        
____________________________________________
	V. L. JORDAN
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


